 SERVICE AMERICA CORP.Service America.Corporation,a subsidiaryof Alle-gheny Beverage CorporationandChauffeurs,Teamsters,Warehousemen and Helpers, LocalUnion No.135, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 25-CA-1786415 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union 5 March 1986,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 10 March 1986against the Company,the Respondent,alleging thatithas violated Section 8(a)(5) and(1) of the Na-tionalLaborRelations Act.The complaint alleges that on 29 January 1986,following a Board election in Case 25-RC-8209,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the' unit found appropriate.(Officialnotice is taken of the "record"in the representationproceeding as defined in the Board'sRules andRegulations,Secs.102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 25 February 1986 the Com-pany has refused to bargain with-the Union. On 13March 1986 the Company filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 16 May 1986 the General Counsel filed aMotion to Strike Portions of Repondent'sanswerand Motion for Summary Judgment.On 28 May1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motions should not be granted. TheCompany filed separate responses to each of theGeneral Counsel'smotions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gain,but attacks the validity of the certification onthe basis of its objections to the election in the rep-resentationproceeding.The Company contendsthat the Board erred in certifying the results of the5September 1985 election without, ' at the veryleast,conducting a hearing on its postelection ob-jections.A review of the record reveals that the Compa-ny is attempting to relitigate the identical issues81which were considered by the Board in the priorproceedings and which were found to be withoutmerit.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances,a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raisedby the Companywere or couldhave been litigated in the prior representation pro-ceeding.The Companydoes not offer to adduce ata hearing any newly discovered and previously un-available evidence,nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.'On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company,a Delaware corporation,operatesa full-line vending business at its facility in Indian-apolis,' Indiana,where it annually purchases and re-ceives products, goods, and materials valued over$50,000 directly from outside the State and annual-ly derives gross revenues in excessof $50,000.Wefind that the Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Actand that the Union is a labor organi-zationwithin the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 5 September 1985the Union was certified as the collective-bargainingrepresentative of the employees in the followingappropriate unit:All full-time and regularly scheduled part-timeroute servicemen,nutrition program deliveryemployees,commissary employees,mainte-nance employees,warehousemen employeesand location attendants employed by the Em-tThe General Counsel'smotion to strike portionsof theRespondent'sanswer is denied.See, e.g.,G.F. Business Equipment,256 NLRB 262(1981).281NLRB No. 14 82DECISIONS OF NATIONALLABOR RELATIONS BOARDployer at its facility at Indianapolis, Indiana;BUT EXCLUDING all office clerical employ-ees, all money room employees, all watchmen,and all guards, professional employees and su-pervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 14 February 1986 the Union has requestedthe Company to bargain, and since 25 February theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 25 February 1986 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent, Service America Corporation, asubsidiary of Allegheny Beverage Corporation, In-dianapolis, Indiana, its officers, agents, sucessors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Chauffeurs, Team-sters,Warehousemen and Helpers, Local UnionNo. 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All full-time and regularly scheduled part-timeroute servicemen, nutrition program deliveryemployees,commissary employees,mainte-nance employees,warehousemen employeesand location attendants employed by the Em-ployer at its facilityat Indianapolis,Indiana;BUT EXCLUDING all office clerical employ-ees, all money room employees,allwatchmen,and all guards, professional employees and su-pervisors as defined in the Act.(b)Post at its facilityin Indianapolis,Indiana,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gionalDirector for Region 25, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Directorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Orderisenforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Orderof theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Chauffeurs,Teamsters,Warehousemen and Helpers, LocalUnionNo. 135,InternationalBrotherhood of SERVICE AMERICA CORP.83Teamsters,Chauffeurs,Warehousemen and Helpersof America as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regularly scheduled part-timeroute servicemen,nutrition program deliveryemployees,commissary employees,mainte-nance employees,warehousemen employeesand location attendants employed by the Em-ployer at its facility at Indianapolis, Indiana;BUT EXCLUDINGall office clerical employ-ees, all money room employees,allwatchmen,and all guards, professional employees and su-pervisors as definedin the Act.SERVICE AMERICA CORPORATION, ASUBSIDIARYOF ALLEGHENY BEVER-AGE CORPORATION